DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/143588 using  US 20200062906 (Jeong et al and further referred to as Jeong’906) as the English translation in view of US 3387035 (Gray).

Concerning claim 1, Jeong’906 discloses a flexible display panel (According to Fig. 2), comprising a flexible substrate (plastic substrate), one or more laser absorbing layers disposed in the flexible substrate ([0096] and [0130]) , and a display functional layer (functional layer) disposed on the flexible substrate;
wherein the one or more laser absorbing layers comprise a fluorine-containing aromatic organic compound used as an ultraviolet light absorber ([0096] and [0130]).
Jeong’906 does not disclose that the fluorine-containing aromatic compound is 2,4-dihydroxybenzophenone substituted with a fluorine-containing functional group.
However, Gray discloses the use of a trifluoromethyl substituted 2,4-dihydroxybenzophenone as a laser (UV) absorber film (Col. 1 lines 71-72 and Col. 2 lines 1-23) and that the use of this material provides the benefits of high absorptivity in the most damaging ultraviolet region and low absorptivity in the visible region, providing a new class of fluorine-containing compounds with low volatility in non-polar solvents, and providing an ultraviolet absorbers that exhibits excellent stability against the deteriorating effects of light, and are compatible with a wide range of plastic substrates. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a trifluoromethyl substituted 2,4-dihydroxybenzophenone as a laser (UV) absorber film because of its suitability for use as an absorber film material.
Considering claim 6, Jeong’906 discloses Step S1, providing a glass substrate, a first polymer solution, and a second polymer solution, coating the first polymer solution on the glass substrate, and then alternately coating the second polymer solution and the first polymer solution at least once, and curing the first polymer solution and the second polymer solution by baking to form a flexible substrate from the first polymer solution and to form one or more laser absorbing layers in the flexible substrate from the second polymer solution ([0109]-[0119] and [0125]);
wherein the one or more laser absorbing layers comprise a fluorine-containing aromatic organic compound used as an ultraviolet light absorber ([0096] and [0130] and Fig. 2);
Step S2, forming a display functional layer on the flexible substrate (Fig. 2);

Jeong’906 does not disclose that the fluorine-containing aromatic compound is 2,4-dihydroxybenzophenone substituted with a fluorine-containing functional group.
However, Gray discloses the use of a trifluoromethyl substituted 2,4-dihydroxybenzophenone as a laser (UV) absorber film (Col. 1 lines 71-72 and Col. 2 lines 1-23) and that the use of this material provides the benefits of high absorptivity in the most damaging ultraviolet region and low absorptivity in the visible region, providing a new class of fluorine-containing compounds with low volatility in non-polar solvents, and providing an ultraviolet absorbers that exhibits excellent stability against the deteriorating effects of light, and are compatible with a wide range of plastic substrates. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a trifluoromethyl substituted 2,4-dihydroxybenzophenone as a laser (UV) absorber film because of its suitability for use as an absorber film material.
Referring to claim 2, Jeong’906 discloses wherein the flexible substrate is made of a first polymer solution, the one or more laser absorbing layers are made of a second polymer solution, and the second polymer solution comprises the first polymer solution and an aromatic organic compound mixed in the first polymer solution ([0109]-[0119] and [0125]).
Regarding claim 7, Jeong’906 discloses wherein the second polymer solution provided in the step S1 comprises a first polymer solution and an aromatic organic compound mixed in the first polymer solution ([0109]-[0119] and [0125]).
Pertaining to claims 4 and 9 (with these claims being similar in scope), Jeong’906  in view of Gray discloses wherein a molecular structure of the fluorine-containing aromatic organic compound comprises a trifluoromethyl group (Gray Col. 1 lines 71-72 and Col. 2 lines 1-23).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/143588 using US 20200062906 (Jeong et al and further referred to ask Jeong’906) as the English translation in view of US 3387035 (Gray) as applied to claims 1 and 6 above, and further in view of US 20150210048 (Jeong et al and further referred to ask Jeong’048).
Continuing to claims 5 and 10 (with these claims being similar in scope), Jeong’906 in view of Gray discloses, wherein the flexible substrate formed in the step S1 is a polyimide substrate ([0130]); and
a display functional layer formed in the step S2 
wherein the laser used in the step S3 has a wavelength of 308 nm ([0058]).
Jeong’906 does not disclose that the display functional layer comprises a TFT layer, an OLED layer and a thin film encapsulation layer, which are sequentially stacked on the flexible substrate.
Jeong’408 discloses the formation of a polyimide flexible substrate ([0047]) and that the substrate can be used in an OLED device with TFTs and an encapsulation film ([0157]-[0159]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the functional layer of Jeong’906 in view of Gray as a TFT 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/01/21